Citation Nr: 0807475	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back condition.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.

This case was advanced on the docket.

In November 2005, the veteran in writing withdrew from 
consideration his service connection claims for pes planus, 
pharyngitis, chronic pneumonia, bilateral leg condition, 
cervical spine disability, and shoulder condition.  As such, 
only the three issues captioned above are before the Board.

The issues of entitlement to service connection for a back 
disability and a bilateral knee condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's issues of entitlement to service connection 
for a bilateral knee and a back condition were last denied in 
a  November 1993 rating action; the evidence submitted since 
1993 raises a reasonable possibility of substantiating the 
veteran's claim for service connection.

2.  A VA examiner found that the veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD; and the evidence 
fails to show that the veteran has been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
bilateral knee condition is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  Criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim for service connection for a bilateral 
knee condition was denied by February and December 1954 
rating decisions, and a claim to reopen was denied in a 
November 1993 rating action.  His claim for service 
connection for a back disability was initially denied by a 
December 1967 rating decision, with his claim to reopen 
denied in November 1993.  The veteran failed to perfect 
appeals regarding these decisions, and they became final.  
Nevertheless, the law provides that a previously denied claim 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the prior denials with respect to the knees, 
the evidence included service medical records showing 
numerous knee related complaints, but showing normal lower 
extremities on the veteran's separation physical.  Evidence 
obtained after service failed to link current disability to 
service.  

With respect to the veteran's back, it was concluded in 
December 1967 that any in-service complaints were acute and 
transitory, and unrelated to any post service complaints 
first shown years later.  Again in 1993, it was concluded 
that additional treatment records did not show the disability 
to have had its onset in service.  

In connection with his present appeal, the evidence includes 
the report of an examination conducted for VA purposes in 
January 2003.  This report concludes with a diagnostic 
impression as follows:  

Service-connected arthritis of the cervical and 
lumbar spine.

Service-connected internal derangement of both 
knees.  

Although the body of the report suggests the examiner was 
under the impression the veteran's back and knee disorders 
were already service connected at the time of the 
examination, construing the examiner's language in a manner 
most favorable to the veteran, it may be understood the 
examiner was expressing a view that the disabilities were 
linked to service.  A medical opinion linking the claimed 
disabilities to service was not part of the record at the 
prior determinations, and it is clearly material, as it 
raises a reasonable possibility of substantiating the claims.  

Accordingly, the veteran's claims for service connection for 
bilateral knee and back conditions are reopened.  


II.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran has cited numerous events during his Korean 
Conflict era service which he believes caused him to develop 
PTSD.  These range from the death of someone he knew in 
Korea, observing the dead in Korea, and coming under fire 
while on guard duty, to the type of medical care he received 
in Korea, and overnight stays in his disabled truck where 
there was potential for danger.  

The veteran underwent a VA examination in February 2003 at 
which he related his stressors, and after a thorough 
examination of the veteran and a review of his claims file, 
the examiner concluded that the findings of the examination 
did not satisfy the DSM-IV criteria for a diagnosis of PTSD.  
The examiner explained that the veteran gave a history of 
severe alcohol abuse over many years and he reported 
experiences that suggested episodes of delirium tremens.  The 
examiner found that the veteran has the complaint of sleep 
disturbance, but no clear mental disorder was found.

At his hearing before the RO, the veteran reported that he 
had recently seen a Dr. MacRae who had diagnosed him with 
PTSD.  However, the veteran's claims file contains an October 
2005 letter from Dr. MacRae, and this physician failed to 
make the diagnosis the veteran asserts.  Rather, while he 
wrote that the letter was in support of the veteran's claim, 
he then simply goes on to relate various symptoms the veteran 
described or presented.  Nowhere does he offer his conclusion 
that the veteran has PTSD.  

Thus, the veteran's claims file is void of a medical opinion 
of record diagnosing him with PTSD, and a VA examination 
specifically concluded that the veteran did not meet the 
diagnostic criteria for PTSD.  Therefore, the criteria for 
service connection have not been met, and the veteran's claim 
is denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in July 2005, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  The veteran was also provided with a letter in 
December 2003 asking for additional details regarding his 
reported stressors.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at hearings before both 
the RO and the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
bilateral knee condition is reopened.

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
lower back disorder is reopened.

Service connection for PTSD is denied.


REMAND

Service medical records show numerous knee-related 
complaints, although at least one examination found no 
abnormal findings with regard to either knee.  There were 
also at least two complaints of back pain in the service 
medical records.

The veteran's separation physical found both his lower 
extremities and his spine to be normal in November 1953, 
although the veteran testified that he did not report 
anything on that examination because he feared being kept in 
service longer.

At a VA examination in November 1967, the veteran was noted 
to have back pain, but no specific disability was noted.  In 
1981 the veteran fell down stairs injuring his ribs, but no 
mention of either the knees or back was made in the treatment 
records.

In 1984, a VA examination, including x-rays, showed 
degenerative arthritis in the veteran's lumbar spine, and the 
veteran had painful (albeit full) range of motion of the 
knees, and he was diagnosed to have knee pain of unknown 
etiology.

In January 2003, a VA examiner rendered the impression of 
service-connected arthritis of the lumbar spine and service-
connected internal derangement of the knees.  However, this 
seems to have been an expression of the examiner's mistaken 
understanding these disabilities were already adjudicated as 
service connected.  Clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to have him 
identify any private physicians currently 
treating him for the claimed disabilities, 
and attempt to obtain copies of the 
records of such treatment.

2.  Schedule the veteran for an orthopedic 
examination of his back and knees.  The 
veteran's claims folder should be made 
available to the examiner for review prior 
to the examination.  The examiner should 
diagnose any current knee or back 
disability(s) an then should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any diagnosed knee or back 
disability(s) either began during or was 
caused by the veteran's time in service, 
including the relevant complaints noted 
therein.  A complete rationale for any 
opinion offered should be provided.  
 
3.  When the development requested has 
been completed, the claims should be 
readjudicated.  If any claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response before 
returning the claim to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


